The petitioner in order to establish his eligibility for the examination for the position of social investigator, Grade One, for the Department of Welfare of the City of New York, stated that he had attended Public School No. 77, Normal School for three years and DeWitt Clinton High School from September, 1913, to June, 1914.
The requirements for those taking the examination were in part: "graduation from a recognized college following a four-year course" or one or more complete years "of education beyondsenior high school."
A normal school is one which provides education beyond that supplied by a senior high school.
This was a false statement made by the applicant for the purpose of obtaining admission to an examination and constituted a fraud upon the Civil Service Commission. *Page 205 
Where there is proof of such fraud the doctrine of Matter ofLazenby v. Municipal Civil Service Com. (116 App. Div. 135; affd., 188 N.Y. 588) is not controlling, and charges based upon such fraud may be preferred against the applicant, after his appointment, by the Civil Service Commission or the appointing officer. To hold otherwise would put a premium upon the concealment of a fraud, practiced upon the Civil Service Commission and the appointing officer, until after the appointment had been made.
Here the applicant has admitted that he misstated his educational qualifications and "that he did not have the minimum requirement of high school graduation necessary for the position of Social Investigator, Grade 1." Not only did he confess to a misstatement of fact but on the day following his notification that the Commission would not change its original determination removing him, the petitioner made application for provisional appointment as social investigator in the Department of Welfare. In that application petitioner reiterated the misstatements regarding his educational qualifications. On the basis of the false information given on that application he was appointed as a provisional employee in the position of social investigator. Nine days later it was discovered that he had made such misstatements in his application for provisional appointment and petitioner was advised that his services were terminated forthwith.
I agree that the interview with the Secretary of the Commission does not constitute the kind of hearing to which the applicant was entitled before he could be removed in accordance with the provisions of section 22 of the Civil Service Law (Cons. Laws, ch. 7) requiring "a hearing upon due notice upon stated charges."
I concur in the reversal. The question of whether there was fraud which misled the Commission or appointing officer has not yet been litigated.
LOUGHRAN, RIPPEY, LEWIS and DESMOND, JJ., concur with LEHMAN, Ch. J.; CONWAY, J., concurs in separate memorandum, in which FINCH, J., concurs.
Orders reversed, etc. *Page 206